 
Exhibit 10.1


Execution Version










The Davey Tree Expert Company








$30,000,000








5.09% Senior Notes, Series A, due July 22, 2020








______________


Master Note Purchase Agreement


_____________






 
Dated as of July 22, 2010




















 
 

--------------------------------------------------------------------------------

 


Table of Contents


(Not a part of the Agreement)




SECTION
HEADING
PAGE
Section 1.
Authorization of Notes
1
     
Section 1.1.
Series A Notes
1
Section 1.2.
Subsequent Series
1
     
Section 2.
Sale and Purchase of Notes
2
         Section 2.1. Initial Sale of Notes   2
Section 2.2.
Subsequent Sales
2
Section 2.3.
Subsidiary Guaranties
2
     
Section 3.
Closing
3
     
Section 3.1.
Initial Closing
3
Section 3.2.
Supplemental Closings
3
     
Section 4.
Conditions to Closing
3
     
Section 4.1.
Representations and Warranties
4
Section 4.2.
Performance; No Default
4
Section 4.3.
Compliance Certificates
4
Section 4.4.
Opinions of Counsel
4
Section 4.5.
Purchase Permitted by Applicable Law, Etc
5
Section 4.6.
Sale of Other Notes
5
Section 4.7.
Payment of Special Counsel Fees
5
Section 4.8.
Private Placement Number
5
Section 4.9.
Changes in Corporate Structure
5
Section 4.10
Funding Instructions
5
Section 4.11
Bank Credit Agreement
6
Section 4.12
Proceedings and Documents
6
     
Section 5.
Representations and Warranties of the Company
6
     
Section 5.1.
Organization; Power and Authority
6
Section 5.2.
Authorization, Etc
6
Section 5.3.
Disclosure
6
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
Section 5.5.
Financial Statements; Material Liabilities
7
Section 5.6.
Compliance with Laws, Other Instruments, Etc
8
Section 5.7.
Governmental Authorizations, Etc
8
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
8
Section 5.9.
Taxes
8

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 5.10
Title to Property; Leases
9
Section 5.12
Compliance with ERISA
9
Section 5.13
Private Offering by the Company
10
Section 5.14
Use of Proceeds; Margin Regulations
10
Section 5.15
Existing Indebtedness; Future Liens
10
Section 5.16
Foreign Assets Control Regulations, Etc
11
Section 5.17
Status under Certain Statutes
11
Section 5.18.
Notes Rank Pari Passu
12
Section 5.19.
Environmental Matters
12
     
Section 6.
Representations of the Purchasers
12
     
Section 6.1.
Purchase for Investment
12
Section 6.2.
Source of Funds
12
Section 6.3.
Power and Authority
14
Section 6.4.
Authorization, Etc
14
Section 6.5.
Governmental Authorizations, Etc
14
     
Section 7.
Information as to the Company
15
     
Section 7.1.
Financial and Business Information
15
Section 7.2.
Officer’s Certificate
17
Section 7.3.
Visitation
18
     
Section 8.
Prepayment of the Notes
18
     
Section 8.1.
Required Prepayments
18
Section 8.2.
Optional Prepayments with Make-Whole Amount
18
Section 8.3.
Change in Control
19
Section 8.4.
Allocation of Partial Prepayments
21
Section 8.5.
Maturity; Surrender, Etc.
21
Section 8.6.
Purchase of Notes
22
Section 8.7.
Make-Whole Amount
22
     
Section 9.
Affirmative Covenants
23
     
Section 9.1.
Compliance with Law
23
Section 9.2.
Insurance
24
Section 9.3.
Maintenance of Properties
24
Section 9.4.
Payment of Taxes and Claims
24
Section 9.5.
Legal Existence, Etc
24
Section 9.6.
Notes to Rank Pari Passu
24
Section 9.7.
Books and Records
25
Section 9.8.
Guaranty by Subsidiaries
25
     
Section 10.
Negative Covenants
25
     
Section 10.1.
Leverage Ratio
25

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 10.2.
Balance Sheet Leverage Ratio
26
Section 10.3.
Limitations on Consolidated Priority Indebtedness
26
Section 10.4.
Limitation on Liens
26
Section 10.5.
Mergers, Consolidations, Etc
28
Section 10.6.
Sale of Assets
29
Section 10.7.
Transactions with Affiliates
31
Section 10.8.
Line of Business
31
Section 10.9.
Terrorism Sanctions Regulations
31
     
Section 11.
Events of Default
31
     
Section 12.
Remedies on Default, Etc
33
     
Section 12.1.
Acceleration
33
Section 12.2.
Other Remedies
34
Section 12.3.
Rescission
34
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
34
     
Section 13.
Registration; Exchange; Substitution of Notes
35
     
Section 13.1.
Registration of Notes
35
Section 13.2.
Transfer and Exchange of Notes
35
Section 13.3.
Replacement of Notes
35
     
Section 14.
Payments on Notes
36
     
Section 14.1.
Place of Payment
36
Section 14.2.
Home Office Payment
36
     
Section 15.
Expenses, Etc
36
     
Section 15.1.
Transaction Expenses
36
Section 15.2.
Survival
37
     
Section 16.
Survival of Representations and Warranties; Entire Agreement
37
     
Section 17.
Amendment and Waiver
37
     
Section 17.1.
Requirements
37
Section 17.2.
Solicitation of Holders of Notes
38
Section 17.3.
Binding Effect, Etc
39
Section 17.4.
Notes Held by Company, Etc
39
     
Section 18.
Notices
39
     
Section 19.
Reproduction of Documents
40
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 20.
Confidential Information
40
     
Section 21.
Substitution of Purchaser
41
     
Section 22.
Miscellaneous
41
     
Section 22.1.
Successors and Assigns
41
Section 22.2.
Payments Due on Non-Business Days
41
Section 22.3.
Accounting Terms
42
Section 22.4.
Severability
42
Section 22.5.
Construction, Etc
42
Section 22.6.
Counterparts
42
Section 22.7.
Governing Law
43
Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
43
     
Signature
 
44



 


 
 
 

--------------------------------------------------------------------------------

 


Schedule A—Information Relating to Purchasers


Schedule B—Defined Terms


Schedule 2.3 — Initial Subsidiary Guarantors


Schedule 5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock


Schedule 5.5 — Financial Statements


Schedule 5.8 — Litigation


Schedule 5.15 — Existing Indebtedness


Exhibit 1—Form of 5.09% Senior Note, Series A, due July 22, 2020



Exhibit 1.2—Form of Supplemental Note



Exhibit 2.2—Form of Supplemental Note Purchase Agreement



Exhibit 2.3—Form of Subsidiary Guaranty



Exhibit 4.4(a)—Form of Opinion of Special Counsel for the Company



Exhibit 4.4(b)—Form of Opinion of Special Counsel for the Purchasers







 
 

--------------------------------------------------------------------------------

 


The Davey Tree Expert Company
1500 North Mantua Street
Kent, Ohio  44240
 
5.09% Senior Notes, Series A, due July 22, 2020
 


 
Dated as of July 22, 2010
 


To Each of the Purchasers Listed in
  Schedule A Hereto:
 
Ladies and Gentlemen:
 
The Davey Tree Expert Company, an Ohio corporation (the “Company”), agrees with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:
 
Section 1.
Authorization of Notes.

 
Section 1.1. Series A Notes.  The Company will authorize the issue and sale of
$30,000,000 aggregate principal amount of its 5.09% Senior Notes, Series A, due
July 22, 2020 (the “Notes”, such term to include any such notes issued in
substitution therefore pursuant to Section 13).  The Series A Notes shall be
substantially in the form set out in Exhibit 1.  Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.
 
Section 1.2. Subsequent Series.  Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.2 in an aggregate principal
amount not to exceed $20,000,000 and shall:  (a) be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq.; (b) shall be dated
the date of such Supplemental Note Purchase Agreement, (c) shall bear interest
from such date at the rate per annum to be determined as of such date, (d) shall
bear interest on overdue principal (including any overdue optional prepayment of
principal) and premium, if any, and, to the extent permitted by law, on any
overdue installment of interest at the stated rate plus 2%, (e) shall be subject
to required and optional prepayments, and (f) shall be expressed to mature on
the stated maturity date, all as set forth in the Supplemental Note Purchase
Agreement relating thereto and shall otherwise be substantially in the form
attached hereto as Exhibit 1.2; provided, no Supplemental Notes shall be issued
if at the time of issuance thereof and after giving effect to the application of
proceeds therefore, any Default or Event of Default shall have occurred and be
continuing.  The Series A Notes, and the Supplemental Notes are herein sometimes
collectively referred to as the “Notes.”  As used herein, the term “Notes” shall
include, without limitation, each Note delivered pursuant to this Agreement and
any other
 




 
- 1 -

--------------------------------------------------------------------------------

 


 
Supplemental Note Purchase Agreement at the Closing and/or at any Supplemental
Closing and each Note delivered in substitution or exchange for any such Note
pursuant hereto.
 
Section 2. 
Sale and Purchase of Notes.

 
Section 2.1. Initial Sale of Notes.  Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, at the Closing provided for in Section 3, Notes
in the principal amount and of the series specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof.  The Purchasers are herein sometimes collectively referred to as the
“Initial Purchasers.”  The Purchasers’ obligations hereunder are several and not
joint obligations and no Purchaser shall have any liability to any Person for
the performance or non-performance of any obligation by any other Purchaser
hereunder.
 
Section 2.2. Subsequent Sales.  At any time, and from time to time, the Company
and one or more Eligible Purchasers may enter into an agreement substantially in
the form of the Supplemental Note Purchase Agreement attached hereto as
Exhibit 2.2 (a “Supplemental Note Purchase Agreement”) in which the Company
shall agree to sell to each such Eligible Purchaser named on the Supplemental
Purchaser Schedule attached thereto (collectively, the “Supplemental
Purchasers”) and, subject to the terms and conditions herein and therein set
forth, each such Supplemental Purchaser shall agree to purchase from the Company
the aggregate principal amount of the Series of Supplemental Notes (which series
shall aggregate not less than $10,000,000) described in such Supplemental Note
Purchase Agreement and set opposite such Supplemental Purchaser’s name in the
Supplemental Purchaser Schedule attached thereto at the price and otherwise
under the terms set forth in such Supplemental Note Purchase Agreement.  
 
Section 2.3. Subsidiary Guaranties.  (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by those Subsidiaries disclosed in Schedule 2.3 (together with any
additional Subsidiary who delivers a guaranty pursuant to Section 9.8, the
“Subsidiary Guarantors”) pursuant to the guaranty agreement substantially in the
form of Exhibit 2.3 attached hereto and made a part hereof (as the same may be
amended, modified, extended or renewed, the “Subsidiary Guaranty”).
 
(b)  The holders of the Notes acknowledge and agree that such holders will
discharge and release any Subsidiary Guarantor from the Subsidiary Guaranty to
which it is a party pursuant to the written request of the Company, provided
that (i) such Subsidiary Guarantor has been released and discharged as an
obligor and guarantor under and in respect of all Indebtedness of the Company
due and owing pursuant to the Bank Credit Agreement, (ii) any such release and
discharge shall be expressly conditioned upon receipt by the holders of the
Notes of a written agreement executed by the Subsidiary Guarantor to be released
pursuant to which such Subsidiary Guarantor shall agree that if, for any reason
whatsoever, it thereafter becomes an obligor or guarantor under and in respect
of any Indebtedness of the Company due and owing pursuant to the Bank Credit
Agreement, then such Subsidiary Guarantor shall contemporaneously provide
written notice thereof to the holders of the Notes accompanied by an
 




 
- 2 -

--------------------------------------------------------------------------------

 


 
executed Subsidiary Guaranty of such Subsidiary Guarantor in compliance with
Section 9.8 and (iii) at the time of such release and discharge, the Company
shall deliver a certificate of a Responsible Officer to the holders of the Notes
to the effect that no Default or Event of Default exists.
 
Section 3. 
Closing.

 
Section 3.1. Initial Closing.  The sale and purchase of the Series A Notes to be
purchased by each Purchaser shall occur at the offices of Chapman and Cutler
LLP, 111 West Monroe Street, Chicago, Illinois  60603, at 10:00 A.M. Chicago
time, at a closing (the “Initial Closing”) on July 22, 2010 or on such other
Business Day thereafter on or prior to July 30, 2010 as may be agreed upon by
the Company and the Purchasers.  At the Initial Closing, the Company will
deliver to each Purchaser the Series A Notes to be purchased by such Purchaser
in the form of a single Series A Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Initial Closing and registered in such Purchaser’s name (or in the name
of its nominee), against delivery by such Purchaser to the Company or its order
of immediately available funds in the amount of the purchase price therefor by
wire transfer of immediately available funds for the account of the Company to
account number 00-052-6248 at KeyBank National Association, Cleveland, Ohio, ABA
No.  041001039.  If at the Initial Closing the Company shall fail to tender such
Series A Notes to any Purchaser as provided above in this Section 3, or any of
the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.  The
Initial Closing and each Supplemental Closing are hereinafter sometimes referred
to as a “Closing.”
 
Section 3.2. Supplemental Closings.  The sale of the Supplemental Notes of the
Series described in such Supplemental Note Purchase Agreement will take place at
the location, date and time set forth therein at a closing (a “Supplemental
Closing”).  At such Supplemental Closing the Company will deliver to each such
Supplemental Purchaser one or more Notes of the Series to be purchased by such
Supplemental Purchaser registered in such Supplemental Purchaser’s name (or in
the name of its nominee), evidencing the aggregate principal amount of Notes of
such Series to be purchased by such Supplemental Purchaser and in the
denomination or denominations specified with respect to such Supplemental
Purchaser in such Supplemental Purchaser Schedule against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the Company’s account on the date of such Supplemental Closing (a “Supplemental
Closing Date”) (as specified in a notice to each such Supplemental Purchaser at
least three Business Days prior to such Supplemental Closing Date).
 
Section 4. 
Conditions to Closing.

 
Each Initial Purchaser’s obligation to execute and deliver this Agreement on the
Initial Closing Date and the obligations of each Initial Purchaser and each
Supplemental Purchaser to purchase and pay for the Notes to be sold to such
Purchaser at a Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or on such Closing, of the following conditions:


 
- 3 -

--------------------------------------------------------------------------------

 


 
Section 4.1. Representations and Warranties.  (a) The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of such Closing.
 
(b)The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty shall be correct when made and at the time of Closing.
 
Section 4.2. Performance; No Default.  (a) The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at such Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.  Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10, had such Section
applied since such date.
 
(b)Each Subsidiary Guarantor shall have performed and complied with all
agreements and conditions contained in the Subsidiary Guaranty required to be
performed and complied with by it prior to or at the Closing, and after giving
effect to the issue and sale of Notes (and the application of the proceeds
thereof as contemplated by Section 5.14), no Default or Event of Default shall
have occurred and be continuing.
 
Section 4.3. Compliance Certificates.
 
(a)Officer’s Certificate.  The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have been fulfilled.
 
(b)Subsidiary Guarantor Officer’s Certificate. Each Subsidiary Guarantor shall
have delivered to such Purchaser a certificate of an authorized officer, dated
the date of the Closing, certifying that the conditions set forth in Section
4.1(b), 4.2(b) and 4.9 have been fulfilled.
 
(c)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.
 
(d)Subsidiary Guarantor Secretary’s Certificate.  Each Subsidiary Guarantor
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of Closing, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Subsidiary Guaranty.
 
Section 4.4. Opinions of Counsel.  Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Thompson Hine LLP, counsel for the Company and the Subsidiary
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby
 




 
- 4 -

--------------------------------------------------------------------------------

 


 
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
 
Section 4.5. Purchase Permitted by Applicable Law, Etc.  On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
 
Section 4.6. Sale of Other Notes.  Contemporaneously with such Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A hereto or attached to the applicable Supplemental Note Purchase
Agreement.
 
Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before such Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to such Closing.
 
Section 4.8. Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the subject series of Notes.
 
Section 4.9. Changes in Corporate Structure.  Neither the Company nor the
Subsidiary Guarantors shall have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
 
Section 4.10. Funding Instructions.  At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.


 
- 5 -

--------------------------------------------------------------------------------

 


 
Section 4.11. Bank Credit Agreement.  All necessary consents and
acknowledgements relating to the Bank Credit Agreement shall be in form and
substance satisfactory to you and your special counsel, shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect and you shall have received true, correct and complete copies of each
thereof.
 
Section 4.12. Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
 
Section 5. 
Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that:
 
Section 5.1. Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
 
Section 5.2. Authorization, Etc.  This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 5.3. Disclosure.  The Company, through its agent, Key Banc Capital
Markets Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated June 2010 (the “Memorandum”), relating to the transactions
contemplated hereby.  The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries.  This Agreement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and the
financial statements listed in Schedule 5.5, (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to June 24, 2010 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole,
 




 
- 6 -

--------------------------------------------------------------------------------

 


do not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made.  Since December 31, 2009, there
has been no change in the financial condition, operations, business, properties
or prospects of the Company or any Subsidiary except changes that individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Company that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
 
Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, (ii) of
the Company’s Affiliates, other than Subsidiaries and (iii) of the Company’s
directors and senior officers.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
 
(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
(d)No Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
 
Section 5.5. Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company and its Subsidiaries do not have any
 




 
- 7 -

--------------------------------------------------------------------------------

 


 
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
 
Section 5.6. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
Section 5.7. Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.
 
Section 5.8. Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.9. Taxes.  The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
GAAP.  The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate.  The federal
income tax liabilities of the
 




 
- 8 -

--------------------------------------------------------------------------------

 


 
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2005.
 
Section 5.10. Title to Property; Leases.  The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business or as otherwise
permitted within the terms of this Agreement), in each case free and clear of
Liens prohibited by this Agreement.  All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.
 
Section 5.11. Licenses, Permits, Etc  (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
 
(b)  To the best knowledge of the Company, no product of the Company infringes
in any Material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.
 
(c)  To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
 
Section 5.12. Compliance with ERISA.  (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not be individually or in the aggregate Material.
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $6,000,000 in the aggregate
for all Plans.
 




 
- 9 -

--------------------------------------------------------------------------------

 


The term “benefit liabilities” has the meaning specified in Section 4001 of
ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
 
(c)To the best of the Company’s knowledge, the Company and its ERISA Affiliates
have not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under Section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.
 
(d)The expected post retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.
 
Section 5.13. Private Offering by the Company.  Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any Person other than the Purchasers and
not more than 15 other Institutional Investors, each of which has been offered
the Notes at a private sale for investment.  Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
 
Section 5.14. Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the sale of the Notes as set forth in the Memorandum.  No part of
the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 2% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 2% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
 
Section 5.15. Existing Indebtedness; Future Liens.  (a) Schedule 5.15 sets forth
a complete and correct list of all Indebtedness of the Company and its
Subsidiaries outstanding as of June 30, 2010 (including a description of the
obligors and obligees, principal amount
 




 
- 10 -

--------------------------------------------------------------------------------

 


 
outstanding and collateral therefor, if any, and Guaranty thereof, if any),
since which date there has been no material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
 
(b)Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.3.
 
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company or any Subsidiary, except as
specifically indicated in Schedule 5.15.
 
Section 5.16. Foreign Assets Control Regulations, Etc.  (a) Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
 
(b)Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person.  The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
 
(c)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
 
Section 5.17. Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.


 
- 11 -

--------------------------------------------------------------------------------

 


 
Section 5.18. Notes Rank Pari Passu.  The obligations of the Company under this
Agreement and the Notes rank at least pari passu in right of payment with all
other unsecured Senior Indebtedness (actual or contingent) of the Company,
including, without limitation, all senior unsecured Indebtedness of the Company
described in Schedule 5.15 hereto.
 
Section 5.19. Environmental Matters.  (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
 
(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them or has
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect.
 
(d)To the best of the Company’s knowledge, all buildings on all real properties
now owned, leased or operated by the Company or any Subsidiary are in compliance
with applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 6. 
Representations of the Purchasers.

 
Section 6.1. Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
 
Section 6.2. Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:


 
- 12 -

--------------------------------------------------------------------------------

 


 
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed ten percent
(10%) of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or
 
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1, or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as have been disclosed by such Purchaser to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d)  the Source constitutes assets of an “investment fund” (within the meaning
of Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or


 
- 13 -

--------------------------------------------------------------------------------

 


 
(e)the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)the Source is a governmental plan; or
 
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.
 
Section 6.3. Power and Authority.  Each Purchaser represents, as of the date of
the Closing, that it has the corporate power and authority to execute and
deliver this Agreement and to perform the provisions hereof.
 
Section 6.4. Authorization, Etc.  Each Purchaser represents as of the date of
the Closing that this Agreement has been duly authorized by all necessary legal
action on the part of such Purchaser, and this Agreement constitutes a legal,
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 6.5. Governmental Authorizations, Etc.  Each Purchaser represents as of
the date of the Closing, that (a) no consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by such Purchaser of
this Agreement and (b) the execution, delivery and performance by such Purchaser
of this Agreement will not violate any law, rule, regulation, order or agreement
binding on such Purchaser, except in the case of any manner described in the
preceding clause (a) or (b), as would not reasonably be expected to have a
material adverse effect.


 
- 14 -

--------------------------------------------------------------------------------

 


 
Section 7. 
Information as to the Company.

 
Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:
 
(a)Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)consolidated statements of operations and cash flows of the Company and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP or such other set of accounting standards as shall be
acceptable to the SEC applicable to quarterly financial statements generally,
and certified by a Senior Financial Officer as fairly presenting, in all
material respects, the financial position of the companies being reported on and
their results of operations and cash flows, subject to changes resulting from
year-end adjustments; provided that delivery within the time period specified
above of copies of the Company’s Form 10-Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a); provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-Q if it shall have timely
made such Form 10-Q available on “EDGAR” and on its home page on the worldwide
web (at the date of this Agreement located at:  http//www.davey.com) and shall
have given each Purchaser prior notice of such availability on EDGAR and on its
home page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);
 
(b)Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of,
 
(i)a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii)consolidated statements of operations, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,


 
- 15 -

--------------------------------------------------------------------------------

 


 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by; an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
United States) or such other set of accounting standards as shall be acceptable
to the SEC or such other standards as shall be acceptable to the SEC, and that
such audit provides a reasonable basis for such opinion in the circumstances;
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b); provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;
 
(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability or to its public securities holders generally) and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material;
 
(d)Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
 
(e)ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)with respect to any Plan, any reportable event, as defined in Section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or


 
- 16 -

--------------------------------------------------------------------------------

 


 
(ii)  the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)  any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;
 
(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
 
(g)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.
 
Section 7.2. Officer’s Certificate.  Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes):
 
(a)Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.6, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
 
(b)Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the


 
- 17 -

--------------------------------------------------------------------------------

 


 
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
Section 7.3. Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
 
(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at reasonable
times, but not more than twice in any calendar year for any such visit described
in this subsection (a) per Noteholder; and
 
(b)Default — if a Default or Event of Default then exists, at the reasonable
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
 
Section 8.
Prepayment of the Notes.

 
Section 8.1. Required Prepayments.  In addition to paying the remaining
outstanding principal amount and the interest due on the Series A Notes on the
maturity date thereof, on July 22, 2016 and on each July 22 thereafter to and
including July 22, 2019 the Company will prepay $6,000,000 principal amount (or
such lesser principal amount as shall then be outstanding) of the Series A Notes
at par and without payment of the Make-Whole Amount or any premium; provided
that upon any partial prepayment of the Series A Notes pursuant to Section 8.2,
the principal amount of each required prepayment of the Series A Notes becoming
due under this Section 8.1 on and after the date of such prepayment shall be
reduced in the same proportion as the aggregate unpaid principal amount of the
Series A Notes is reduced as a result of such prepayment.
 
Section 8.2. Optional Prepayments with Make-Whole Amount.  The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes of any series in an amount not less than 10% of
the aggregate principal amount of the


 
- 18 -

--------------------------------------------------------------------------------

 


 
Notes of such series then outstanding in the case of a partial prepayment, at
100% of the principal amount so prepaid, together with interest accrued thereon
to the date of such prepayment, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount.  The Company will give
each holder of the series of Notes to be prepaid written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment.  Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the series of Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation.  Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.
 
Section 8.3. Change in Control.  (a) Notice of Change in Control or Control
Event. The Company will, within five Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.3.  If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3 and shall be accompanied by the certificate
described in subparagraph (g) of this Section 8.3.
 
(b)Condition to Company Action.  The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3, accompanied by the certificate described
in subparagraph (g) of this Section 8.3, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.3.
 
(c)Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”).  If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than 30 days and not more than 120 days after the date of such offer
(if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the first Business Day after the 45th day
after the date of such offer).
 
(d)Acceptance/Rejection.  A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the


 
- 19 -

--------------------------------------------------------------------------------

 


 
Company not later than 15 days after receipt by such holder of the most recent
offer of prepayment.  A failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.3 shall be deemed to constitute rejection
of such offer by such holder.
 
(e)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium.  The prepayment shall be made on the
Proposed Prepayment Date except as provided in subparagraph (f) of this
Section 8.3.
 
(f)Deferral Pending Change in Control.  The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (c) and accepted in
accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made.  In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs.  The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change in Control shall be
deemed rescinded).
 
(g)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.3; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section8.3 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control.
 
(h)Effect on Required Payments.  The amount of each payment of the principal of
the Notes made pursuant to this Section 8.3 shall be applied against and reduce
each of the then remaining principal payments due pursuant to Section 8.1 by a
percentage equal to the aggregate principal amount of the Notes so paid divided
by the aggregate principal amount of the Notes outstanding immediately prior to
such payment.
 
(i)Certain Definitions. "Change in Control" means (a) the acquisition, or, if
earlier, the shareholder or director approval of the acquisition, ownership or
voting control, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of Rule 13d-3 of the SEC under the Exchange Act, as
then in effect), of shares representing more than thirty-three percent (33%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Company; (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; or (c) the approval by the
shareholders or directors of the Company of a plan of


 
- 20 -

--------------------------------------------------------------------------------

 


 
complete liquidation of the Company or an agreement or agreements for the sale
or disposition by the Company of all or substantially all of the Company's
assets; provided that purchases or other acquisitions of Equity Interests by,
and sales or other transfers of Equity Interests to or within, the Davey ESOP in
accordance with its terms shall not be deemed or construed to cause, trigger, or
otherwise result in a Change in Control for purposes of this clause (i) of
Section 8.3.
 
“Control Event” means:
 
(i)the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control,
 
(ii)the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control, or
 
(iii)the commencement of any written tender offer by any person (as such term is
used in Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on
the date of the Closing) or related persons constituting a group (as such term
is used in Rule 13d-5 under the Exchange Act as in effect on the date of the
Closing) to the holders of the common stock of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.
 
(i)All calculations contemplated in this Section 8.3 involving the capital stock
of any Person shall be made with the assumption that all convertible Securities
of such Person then outstanding and all convertible Securities issuable upon the
exercise of any warrants, options and other rights outstanding at such time were
converted at such time and that all options, warrants and similar rights to
acquire shares of capital stock of such Person were exercised at such time.
 
Section 8.4. Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes of any series pursuant to Section 8.2, the principal
amount of the Notes of such series to be prepaid shall be allocated among all of
the Notes of such series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.  All partial prepayments made pursuant to Section 8.3
shall be applied only to the Notes of such series of the holders who have
elected to participate in such prepayment.
 
Section 8.5. Maturity; Surrender, Etc;.  In the case of each prepayment of Notes
of any series pursuant to this Section 8, the principal amount of each Note of
such series to be prepaid shall mature and become due and payable on the date
fixed for such prepayment (which shall be a Business Day), together with
interest on such principal amount accrued to such date and the applicable
Make-Whole Amount, if any.  From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue.  Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.


 
- 21 -

--------------------------------------------------------------------------------

 


 
Section 8.6. Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of all, but not less than all, of the Notes in accordance with the
terms of this Agreement and the Notes or (b) pursuant to an offer to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions.  Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 15
Business Days.  If the holders of more than 10% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer.  The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
 
Section 8.7. Make-Whole Amount.  The term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal; provided that the
Make-Whole Amount may in no event be less than zero.  For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor


 
- 22 -

--------------------------------------------------------------------------------

 


 
publication) for U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement
Date.  In the case of each determination under clause (i) or clause (ii), as the
case may be, of the preceding paragraph, such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
Section 9.
Affirmative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 9.1. Compliance with Law.  The Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other


 
- 23 -

--------------------------------------------------------------------------------

 


 
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Section 9.2. Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
Section 9.3. Maintenance of Properties.  The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times; provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 9.4. Payment of Taxes and Claims.  The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary;
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, changes, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
 
Section 9.5. Legal Existence, Etc.  Subject to Section 10.5, the Company will at
all times preserve and keep in full force and effect its legal
existence.  Subject to Sections 10.5 and 10.6, the Company will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such legal existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.
 
Section 9.6. Notes to Rank Pari Passu.  The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment


 
- 24 -

--------------------------------------------------------------------------------

 


 
with all other present and future unsecured Senior Funded Indebtedness (actual
or contingent) of the Company which is not expressed to be subordinate or junior
in rank to any other unsecured Indebtedness of the Company.
 
Section 9.7. Books and Records.  The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company, or such Subsidiary, as the case may
be.
 
Section 9.8. Guaranty by Subsidiaries.  The Company will cause each Subsidiary
which delivers a Guaranty pursuant to the Bank Credit Agreement to concurrently
enter into a Subsidiary Guaranty, and within three Business Days thereafter will
deliver to each of the holders of the Notes the following items:
 
(a)an executed counterpart of such Subsidiary Guaranty or joinder agreement in
respect of an existing Subsidiary Guaranty, as appropriate;
 
(b)a certificate signed by the President, a Vice President or another authorized
Responsible Officer of such Subsidiary making representations and warranties to
the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7, but with
respect to such Subsidiary and such Subsidiary Guaranty, as applicable;
 
(c)a certificate of a Responsible Officer of the Company certifying that at such
time and after giving effect to the execution and delivery of such Subsidiary
Guaranty or joinder agreement, no Default or Event of Default shall have
occurred and be continuing;
 
(d)such documents and evidence with respect to such Subsidiary as the Required
Holders may reasonably request in order to establish the existence and good
standing of such Subsidiary and the authorization of the transactions
contemplated by such Subsidiary Guaranty; and
 
(e)an opinion of counsel satisfactory to the Required Holders to the effect that
such Subsidiary Guaranty has been duly authorized, executed and delivered and
constitutes the legal, valid and binding contract and agreement of such
Subsidiary enforceable in accordance with its terms, except as an enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
 
Section 10.
Negative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 10.1. Leverage Ratio.  The Company will not as of the end of the any
fiscal quarter permit for each period of four consecutive fiscal quarters then
ended permit the ratio of Consolidated Funded Indebtedness to Consolidated
EBITDA to exceed 2.75 to 1.00.


 
- 25 -

--------------------------------------------------------------------------------

 


 
Section 10.2. Balance Sheet Leverage Ratio. The Company will not at any time
permit Consolidated Funded Indebtedness to exceed 60% of Consolidated Total
Capitalization.
 
Section 10.3. Limitations on Consolidated Priority Indebtedness.  The Company
will not, at any time, permit Consolidated Priority Indebtedness to exceed 15%
of Consolidated Total Capitalization.
 
Section 10.4. Limitation on Liens.  The Company will not, and will not permit
any Subsidiary to, create or incur, or suffer to be incurred or to exist, any
Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or acquire or agree to
acquire, or permit any Subsidiary to acquire, any property or assets upon
conditional sales agreements or other title retention devices, except:
 
(a)Liens for taxes and assessments or governmental charges or levies and Liens
securing claims or demands of mechanics and materialmen; provided that payment
thereof is not at the time required by Section 9.4;
 
(b)Liens of or resulting from any judgment or award, (i) the time for the appeal
or petition for rehearing of which shall not have expired, or (ii) in respect of
which the Company or a Subsidiary shall at all times in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured; provided that the Company or such Subsidiary (1) is contesting such
judgment or award on a timely basis, in good faith and by appropriate
proceedings, and (2) has established adequate reserves therefor in accordance
with GAAP on the books of the Company or such Subsidiary, as the case may be;
 
(c)Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Lien of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided that (i) any such Lien secures only amounts not due and payable or the
payment of which is being contested in good faith by appropriate actions or
proceedings and (ii) any such Lien does not materially impair the business of
the Company and its Subsidiaries taken as a whole or the value of the related
property for the purposes of such business;
 
(d)survey exceptions or minor encumbrances, leases or subleases granted to
others, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, (i) which are necessary for the conduct of the
activities of the Company and its Subsidiaries or which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and (ii) which do not in any event materially impair their use in the
 




 
- 26 -

--------------------------------------------------------------------------------

 


 
operation of the business of the Company and its Subsidiaries taken as a whole
or the value of such properties;
 
(e)Liens securing Indebtedness of the Company to a Wholly-owned Subsidiary or
Indebtedness of a Subsidiary to the Company or to another Wholly-owned
Subsidiary;
 
(f)Liens existing as of July 22, 2010 and described on Schedule 5.15 hereto;
 
(g)Liens created or incurred after the date of the Closing given to secure the
payment of the purchase price incurred in connection with the acquisition or
purchase or the cost of construction of property or of assets useful and
intended to be used in carrying on the business of the Company or a Subsidiary,
including Liens existing on such property or assets at the time of acquisition
thereof or at the time of completion of construction, as the case may be,
whether or not such existing Liens were given to secure the payment of the
acquisition or purchase price or cost of construction, as the case may be, of
the property or assets to which they attach; provided that (i) the Lien shall
attach solely to the property or assets acquired, purchased or constructed,
(ii) such Lien shall have been created or incurred within 365 days of the date
of acquisition or purchase or completion of construction, as the case may be,
(iii) at the time of acquisition or purchase or of completion of construction of
such property or assets, the aggregate amount remaining unpaid on all
Indebtedness secured by Liens on such property or assets, whether or not assumed
by the Company or a Subsidiary, shall not exceed an amount equal to 100% of the
lesser of the total purchase price or fair market value at the time of
acquisition or purchase (as determined in good faith by a Senior Financial
Officer of the Company) or the cost of construction on the date of completion
thereof; and (iv) at the time of creation, issuance, assumption, guarantee or
incurrence of the Indebtedness secured by such Lien and after giving effect
thereto and to the application of the proceeds thereof, no Default or Event of
Default would exist;
 
(h)any Lien existing on property or assets of a Person at the time such Person
is consolidated with or merged into the Company or a Subsidiary or becomes a
Subsidiary, or any Lien existing on any property or assets acquired by the
Company or any Subsidiary at the time such property or assets are so acquired
(whether or not the Indebtedness secured thereby shall have been assumed),
provided that (i) each such Lien shall extend solely to the property or assets
so acquired, and (ii) at the time of creation, issuance, assumption, guarantee
or incurrence of the Indebtedness secured by such Lien and after giving effect
thereto and to the application of the proceeds thereof, no Default or Event of
Default would exist;
 
(i)Liens created or incurred after the date of the Closing given to secure
Indebtedness of the Company or any Subsidiary in addition to the Liens permitted
by the preceding clauses (a) through (h) hereof; provided that at the time of
creation, issuance, assumption, guarantee or incurrence of the Indebtedness
secured by such Lien and after giving effect thereto and to the application of
the proceeds thereof, no Default or Event of Default would exist; and provided,
further, that, notwithstanding the foregoing, in the
 




 
- 27 -

--------------------------------------------------------------------------------

 


 
event that at any time the Company or any Subsidiary provides a Lien to or for
the benefit of the lenders under the Bank Credit Agreement or the administrative
agent on their behalf, then the Company will, and will cause each of its
Subsidiaries that has provided such Lien, to concurrently grant to or for the
benefit of the holders of Notes a similar first priority Lien (subject only to
Liens permitted by the Bank Credit Agreement and this Section 10.4, and ranking
pari passu with the Lien provided to or for the benefit of the lenders under
such Bank Credit Agreement), over the same assets, property and undertaking of
the Company and such Subsidiary as those encumbered in respect of the Bank
Credit Agreement, in form and substance satisfactory to the Required Holders
with such security to be the subject of an intercreditor agreement among the
lenders under the Bank Credit Agreement or the administrative agent on their
behalf and the holders of Notes, which shall be satisfactory in form and
substance to the Required Holders; and
 
(j)any extension, renewal or refunding of any Lien permitted by the preceding
clause (f) of this Section 10.4 in respect of the same property theretofore
subject to such Lien in connection with the extension, renewal or refunding of
the Indebtedness secured thereby; provided that (i) such extension, renewal or
refunding of Indebtedness shall be without increase in the principal amount
remaining unpaid as of the date of such extension, renewal or refunding, (ii)
such Lien shall attach solely to the same such property, and (iii) at the time
of such extension, renewal or refunding and after giving effect thereto, no
Default or Event of Default would exist.
 
Section 10.5. Mergers, Consolidations, Etc.  The Company will not, and will not
permit any Subsidiary to, consolidate with or be a party to a merger with any
other Person, or sell, lease or otherwise dispose of all or substantially all of
its assets; provided that:
 
(a)any Subsidiary may merge or consolidate with or into the Company or any
Wholly-owned Subsidiary so long as in (i) any merger or consolidation involving
the Company, the Company shall be the surviving or continuing corporation and
(ii) in any merger or consolidation involving a Wholly-owned Subsidiary (and not
the Company), the Wholly-owned Subsidiary shall be the surviving or continuing
corporation or limited liability company;
 
(b)the Company may consolidate or merge with or into any other solvent
corporation or limited liability company if (i) the corporation or limited
liability company which results from such consolidation or merger (the
“Surviving Person”) is organized under the laws of any state of the United
States or the District of Columbia, (ii) the due and punctual payment of the
principal of and premium, if any, and interest on all of the Notes, according to
their tenor, and the due and punctual performance and observation of all of the
covenants in the Notes and this Agreement to be performed or observed by the
Company are expressly assumed in writing by the Surviving Person and the
Surviving Person shall furnish to the holders of the Notes an opinion of counsel
satisfactory to the Required Holders to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of the Surviving Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization,
 




 
- 28 -

--------------------------------------------------------------------------------

 


 
moratorium and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles, (iii) each of the Subsidiary
Guarantors shall have confirmed in writing its agreement to duly and punctually
observe all of its covenants and agreements contained in the Subsidiary Guaranty
to which it is a party, and (iv) at the time of such consolidation or merger and
immediately after giving effect thereto, no Default or Event of Default would
exist;
 
(c)the Company may sell or otherwise dispose of all or substantially all of its
assets (other than as provided in Section 10.6) to any Person for consideration
which represents the fair market value of such assets (as determined in good
faith by the Board of Directors of the Company) at the time of such sale or
other disposition if (i) the acquiring Person (the “Acquiring Person”) is a
solvent corporation or limited liability company organized under the laws of any
state of the United States or the District of Columbia, (ii) the due and
punctual payment of the principal of and premium, if any, and interest on all
the Notes, according to their tenor, and the due and punctual performance and
observance of all of the covenants in the Notes and in this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
Acquiring Person and the Acquiring Person shall furnish to the holders of the
Notes an opinion of counsel satisfactory to the Required Holders to the effect
that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such Acquiring Person enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (iii) each of
the Subsidiary Guarantors shall have confirmed in writing its agreement to duly
and punctually observe all of its covenants and agreements contained in the
Subsidiary Guaranty to which it is a party, and (iv) at the time of such sale or
disposition and immediately after giving effect thereto, no Default or Event of
Default would exist.
 
Section 10.6. Sale of Assets.  The Company will not, and will not permit any
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets
(except assets sold in the ordinary course of business for fair market value and
except as provided in Section 10.5(c)); provided that the foregoing restrictions
do not apply to:
 
(a)the sale, lease, contribution, transfer or other disposition of assets (i) of
the Company to a Wholly-owned Subsidiary or (ii) of a Subsidiary to the Company
or a Wholly-owned Subsidiary; or
 
(b)the sale of assets for cash or other property to a Person or Persons other
than an Affiliate if all of the following conditions are met:
 
(i)such assets (valued at net book value) do not, together with all other assets
of the Company and its Subsidiaries previously disposed of during any fiscal
year (other than in the ordinary course of business), exceed 10% of Consolidated
Total Assets, determined as of the end of the immediately preceding fiscal year;


 
- 29 -

--------------------------------------------------------------------------------

 


 
(ii)in the opinion of a Senior Financial Officer of the Company, the sale is for
fair value and is in the best interests of the Company; and
 
(iii)immediately before and immediately after the consummation of the
transaction and after giving effect thereto, no Default or Event of Default
would exist;
 
provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within 365
days of the date of sale of such assets to either (A) the acquisition of assets
useful and intended to be used in the operation of the business of the Company
and its Subsidiaries as described in Section 10.8 and having a fair market value
(as determined in good faith by a Senior Financial Officer of the Company) at
least equal to that of the assets so disposed of or (B) the prepayment at any
applicable prepayment premium, on a pro rata basis, of Senior Indebtedness of
the Company.  It is understood and agreed by the Company that any such proceeds
paid and applied to the prepayment of the Notes as hereinabove provided shall be
prepaid as and to the extent provided in Section 8.2 (it being understood and
agreed that with respect to the Notes, notwithstanding the terms and provisions
of Section 8.2, an offer of prepayment pursuant to this Section 10.6 of the
Notes shall be at 100% of the principal amount thereof, together with interest
accrued and unpaid thereon to the date of such prepayment, on a pro rata basis).
 
Without limiting the foregoing clause (b), the Company agrees that:
 
(x)the timing and manner of any offer of prepayment to the holders of the Notes
shall be in the manner contemplated by Section 8.2; provided that any such
prepayment of the Notes pursuant to this Section 10.6 may be in an amount less
than 10% of the aggregate principal amount of the Notes then outstanding and
shall only be at 100% of the principal amount thereof, together with interest
accrued and unpaid thereon to the date of such prepayment, and in no event with
a Make-Whole Amount or other premium;
 
(y)any holder of the Notes may decline any offer of prepayment pursuant to the
foregoing clause (b); and
 
(z)if such offer is so accepted, the proceeds so offered towards the prepayment
of the Notes and accepted shall be prepaid and applied in the manner provided in
Section 8.2, excepting only that such prepayment shall be at 100% of the
principal amount thereof, together with interest accrued and unpaid thereon to
the date of such prepayment, without payment of Make-Whole Amount or other
premium.
 
To the extent that any holder of the Notes declines or is deemed to have
declined such offer of prepayment, the Company may use the remaining amount of
such prepayment so declined for general corporate purposes.


 
- 30 -

--------------------------------------------------------------------------------

 


 
Section 10.7. Transactions with Affiliates.  The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
 
Section 10.8. Line of Business.  The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
 
Section 10.9. Terrorism Sanctions Regulations.  The Company will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.
 
Section 11.
Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
 
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
 
(c)the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.7; or
 
(d)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or any Subsidiary Guarantor defaults in the performance of or compliance with
any term contained in the Subsidiary Guaranty to which it is a party and such
default is not remedied within 30 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default and (ii) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or


 
- 31 -

--------------------------------------------------------------------------------

 


 
(e)any representation or warranty made in writing by or on behalf of the Company
or any Subsidiary Guarantor or by any officer of the Company or any Subsidiary
Guarantor in this Agreement, any Supplemental Note Purchase Agreement or any
Subsidiary Guaranty, as the case may be, or in any writing furnished in
connection with the transactions contemplated hereby proves to have been false
or incorrect in any material respect on the date as of which made; or
 
(f)(i) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Indebtedness that is outstanding in an aggregate
principal amount of at least $5,000,000 beyond any period of grace provided with
respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least $5,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared due and payable before its stated maturity or
before its regularly scheduled dates of payment; or
 
(g)the Company or any Material Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Material Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Material Subsidiaries, or
any such petition shall be filed against the Company or any of its Material
Subsidiaries and such petition shall not be dismissed within 60 days; or
 
(i)a final judgment or judgments for the payment of money aggregating in excess
of 15% of Consolidated Net Worth (except to the extent fully covered (other than
the extent of customary deductibles) by insurance pursuant to which the insurer
has not denied coverage) are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or


 
- 32 -

--------------------------------------------------------------------------------

 


 
(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such, (iii) the aggregate
“amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 15% of Consolidated Net Worth, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or
 
(k)any Subsidiary Guaranty shall cease to be in full force and effect for any
reason whatsoever, including, without limitation, a determination by any
Governmental Authority that such Subsidiary Guaranty is invalid, void or
unenforceable or any Subsidiary Guarantor which is a party to such Subsidiary
Guaranty shall contest or deny in writing the validity or enforceability of any
of its obligations under such Subsidiary Guaranty.
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
 
Section 12.
Remedies on Default, Etc.

 
Section 12.1. Acceleration.  (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
 
(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.


 
- 33 -

--------------------------------------------------------------------------------

 


 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
Section 12.2. Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
 
Section 12.3. Rescission.  At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 55%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred


 
- 34 -

--------------------------------------------------------------------------------

 


 
in any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
Section 13.
Registration; Exchange; Substitution of Notes.

 
Section 13.1. Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
Section 13.2. Transfer and Exchange of Notes.  Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same series in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1.  Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon.  The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes.  Notes
shall not be transferred in denominations of less than $100,000; provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.  
 
Section 13.3. Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least
 




 
- 35 -

--------------------------------------------------------------------------------

 


 
$50,000,000 or a Qualified Institutional Buyer, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
Section 14.
Payments on Notes.

 
Section 14.1. Place of Payment.  Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Citibank, N.A. in
such jurisdiction.  The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
 
Section 14.2. Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A hereto or in a Supplemental Note Purchase
Agreement, as the case may be, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1.  Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2.  The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.
 
Section 15.
Expenses, Etc.

 
Section 15.1. Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in
 




 
- 36 -

--------------------------------------------------------------------------------

 


 
respect of this Agreement (including any Supplemental Note Purchase Agreement),
any Subsidiary Guaranty or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement (including any Supplemental
Note Purchase Agreement), any Subsidiary Guaranty or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement (including any Supplemental Note Purchase
Agreement), any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by any Subsidiary Guaranty and by the
Notes.  The Company will pay, and will save each Purchaser and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those, if any, retained by a
Purchaser or other holder in connection with its purchase of the Notes).
 
Section 15.2. Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplemental Note Purchase
Agreement, any Subsidiary Guaranty or the Notes, and the termination of this
Agreement.
 
  Section 16.
Survival of Representations and Warranties; Entire Agreement .

 
All representations and warranties contained herein or in any Supplemental Note
Purchase Agreement shall survive the execution and delivery of this Agreement,
each Supplemental Note Purchase Agreement, any subsidiary Guaranty and the
Notes, the purchase or transfer by any Purchaser of any Note or portion thereof
or interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note.  All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or any Supplemental Note Purchase
Agreement shall be deemed representations and warranties of the Company under
this Agreement (including each Supplemental Note Purchase Agreement).  Subject
to the preceding sentence, this Agreement and the Notes embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.
 
Section 17.
Amendment and Waiver.

 
Section 17.1. Requirements.  (a) This Agreement, any Supplemental Note Purchase
Agreement, any Subsidiary Guaranty and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (i) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof or the corresponding
provision of any Supplemental Note Purchase Agreement, or any defined term (as
it is used in any such Section or such corresponding provision of any
Supplemental Note


 
- 37 -

--------------------------------------------------------------------------------

 


 
Purchase Agreement), will be effective as to any Purchaser unless consented to
by such Purchaser in writing, and (ii) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (1) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (2) change the percentage of
the principal amount of the Notes the holders of which are required to consent
to any such amendment or waiver, or (iii) amend any of Section 8, 11(a), 11(b),
12, 17 or 20.  As used herein, and in the Notes, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
either amended or supplemented, and without limiting the generality of the
foregoing shall, include all Supplemental Notes Purchase Agreements.  
 
(b) Supplemental Note Purchase Agreements.  Notwithstanding anything to the
contrary contained herein, the Company may enter into any Supplemental Note
Purchase Agreement providing for the issuance of one or more series of
additional Notes consistent with Section 2.2 without obtaining the consent of
any Noteholder of any other series of Notes.
 
Section 17.2. Solicitation of Holders of Notes.
 
(a)Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount or series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, but
in any event not less than ten (10) Business Days prior to the proposed
effective date of the subject amendment, waiver or consent in respect of any of
the provisions hereof or of any Supplemental Note Purchase Agreement, of any
Subsidiary Guaranty or of the Notes, to enable such holder to make an informed
and considered decision with respect to any such proposed amendment, waiver or
consent.  The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 17 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.
 
(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of any series of Notes as consideration for or as an inducement to the entering
into by any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of each series of Notes then outstanding even if
such holder did not consent to such waiver or amendment.
 
(c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such
 




 
- 38 -

--------------------------------------------------------------------------------

 


 
consent (and the consents of all other holders of Notes that were acquired under
the same or similar conditions) shall be void and of no force or effect except
solely as to such transferring holder.
 
Section 17.3. Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each series of
Notes and is binding upon them and upon each future holder of any Note of any
series and upon the Company without regard to whether such Note has been marked
to indicate such amendment or waiver.  No such amendment or waiver will extend
to or affect any obligation, covenant, agreement, Default or Event of Default
not expressly amended or waived or impair any right consequent thereon.  No
course of dealing between the Company and the holder of any Note of any series
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of any series of Notes.  As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.
 
Section 17.4. Notes Held by Company, Etc.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement (including any Supplemental Note
Purchase Agreement), any Subsidiary Guaranty or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.
 
Section 18.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A hereto or in any
Supplemental Note Purchase Agreement, or at such other address as such Purchaser
or nominee shall have specified to the Company in writing,
 
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Treasurer, or at such other address as the
Company shall have specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.


 
- 39 -

--------------------------------------------------------------------------------

 


 
Section 19.Reproduction of Documents.
 
This Agreement (including any Supplemental Note Purchase Agreement) and all
documents relating thereto, including, without limitation, (a) consents, waivers
and modifications that may hereafter be executed, (b) documents received by any
Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced.  The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
Section 20.
Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing when received by
such Purchaser as being confidential information of the Company or such
Subsidiary; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser; provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information
 




 
- 40 -

--------------------------------------------------------------------------------

 


 
about such Purchaser’s investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, requested or required in
writing by a Governmental Authority, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement, provided, that (1) prior to any disclosure under this
clause (viii)(w) or (viii)(x), such Purchaser provides prior notice thereof to
the Company, to the extent it is reasonably practicable to do so and to the
extent such Purchaser is permitted to provide such prior notice to the Company
pursuant to the applicable law, rule, regulation, order, subpoena or legal
process, and (2) any disclosure under this clause (viii)(w) or (viii)(x) shall
be limited to the portion of the Confidential Information as may be required by
such law, rule, regulation or order or such subpoena or other legal
process.  Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement.  On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.
 
Section 21.
Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.
 
Section 22.
Miscellaneous.

 
Section 22.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
Section 22.2. Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that
 




 
- 41 -

--------------------------------------------------------------------------------

 


 
the notice of any optional prepayment specify a Business Day as the date fixed
for such prepayment), any payment of principal of or Make-Whole Amount or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.
 
Section 22.3. Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein, (i)
all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP.
 
For purposes of determining compliance with the financial covenants contained in
this Agreement, any election by the Company to measure an item of Indebtedness
using an amount other than par (as permitted by FASB 159 or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election has not been made.
 
Section 22.4. Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 22.5. Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 22.6. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


 
- 42 -

--------------------------------------------------------------------------------

 


 
Section 22.7. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a)  The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
 
*     *     *     *     *


 
- 43 -

--------------------------------------------------------------------------------

 


 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


 
Very truly yours,

 
The Davey Tree Expert Company






By:  /s/ David E. Adante                                      
Name:  David E. Adante
Title:    Executive Vice President, CFO and Secretary




 
- 44 -

--------------------------------------------------------------------------------

 




This Agreement is hereby accepted and agreed to as of the date thereof.


Modern Woodmen of America






By:  /s/ Nick S. Coin   
Name:   Nick S. Coin
Title:     Treasurer & Investment Manager




 
- 45 -

--------------------------------------------------------------------------------

 


This Agreement is hereby accepted and agreed to as of the date thereof.



 
 
United of Omaha Life Insurance Company







By:  /s/ Justin P. Kavan   

 
 
  Name:   Justin P. Kavan

 
 
  Title:     Vice President









 
- 46 -

--------------------------------------------------------------------------------

 


Information Relating to Purchasers


Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
Modern Woodmen of America
1701 First Avenue
Rock Island, Illinois  61201
Attention:  Investment Department
investments@modern-woodmen.org
Fax:  (309) 793-5574
 
U.S. $10,000,000

 
Payments
 
All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:


The Northern Trust Company
50 South LaSalle Street
Chicago, IL  60675
ABA No. xxx-xxx-xxx
Account Name:  Modern Woodmen of America
Account No. xxxxx


Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN 23852P A*6 and the due date and application (as among
principal, premium and interest) of the payment being made.
 
Notices
 
Notices relating to payments and written confirmation of each such payment
should be sent to:
 
Modern Woodmen of America
1701 First Avenue
Rock Island, IL  61201
Attention:  Investment Accounting Department
Fax:  (309) 793-5688
 
All other notices and communications to be addressed as first provided above.
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  xx-xxxxxxx


Schedule A
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


 
Notes to be delivered to:


Modern Woodmen of America
1701 First Avenue
Rock Island, Illinois  61201
Attn: Douglas A. Pannier


 
 

--------------------------------------------------------------------------------

 




 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
United of Omaha Life Insurance Company
4-Investment Accounting
Mutual of Omaha Insurance Company
Mutual of Omaha Plaza
Omaha, NE  68175-1011 
 
U.S. $20,000,000



Payments
 
All principal and interest payments on the Notes shall be made by wire transfer
of immediately available funds to:


JPMorgan Chase Bank
ABA #xxxxxxxxx
Private Income Processing


For credit to:
United of Omaha Life Insurance Company
Account #xxx-xxxxxxx
a/c:  xxxxxx
Cusip/PPN:  23852P A*6
Interest Amount:  
Principal Amount:  
 
Notices
 
Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:


JPMorgan Chase Bank
14201 Dallas Parkway - 13th Floor
Dallas, TX  75254-2917
Attn:  Income Processing - G. Ruiz
a/c:  xxxxxxx
 
Address for all other communications (i.e.:  Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):


4 – Investment Accounting
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE  68175-1011


 
 

--------------------------------------------------------------------------------

 


 
Notes to be issued in the name of:  None.
 
Taxpayer I.D. Number:  xx-xxxxxxx
 
Notes to be delivered to:


JPMorgan Chase Bank
4 New York Plaza
Ground Floor Receive Window
NY, NY  10004
Account # xxxxxxx


**It is imperative that the custody account be included on the delivery
letter.  Without this information, the security will be returned to the sender.


With a copy to Jan Brockman, Esq.
 




 
 

--------------------------------------------------------------------------------

 


Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Acquiring Person” is defined in Section 10.5(c).
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.
 
“Bank Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of November 21, 2006 among the Company, as borrower, various lending
institutions, as banks, KeyBank National Association, as lead arranger,
syndication agent and administration agent and National City Bank, as
documentation agent, as amended by Amendment No. 1 dated as of April 27, 2007
and Amendment No. 2 dated not later than July 22, 2010 as the same may from time
to time be further supplemented, amended, waived, renewed or replaced.
 
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Cleveland, Ohio or New York, New York are required or
authorized to be closed.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means The Davey Tree Expert Company, an Ohio corporation or any
successor that becomes such in the manner prescribed in Section 10.5(b) or (c).
 
“Confidential Information” is defined in Section 20.


Schedule B
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


“Consolidated Depreciation and Amortization Charges” means for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Company for such period, as determined on a consolidated basis and in
accordance with GAAP.
 
“Consolidated EBIT” means, for any period, on a consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period (exclusive of
nonrecurring noncash gains or losses recorded in accordance with SFAS 133,
Accounting for Derivatives) plus the aggregate amounts deducted in determining
such Consolidated Net Earnings in respect of (a) income taxes, and
(b) Consolidated Interest Expense.   
 
“Consolidated EBITDA” means, for any period, on a consolidated basis and in
accordance with GAAP, Consolidated EBIT plus Consolidated Depreciation and
Amortization charges.   
 
“Consolidated Funded Indebtedness” means all Funded Indebtedness of the Company
and its Subsidiaries, determined on a consolidated basis eliminating
intercompany items.
 
“Consolidated Interest Expense” means, for any period, interest expense of the
Company, for such period, as determined on a consolidated basis and in
accordance with GAAP.  
 
“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Company for such period, as determined on a consolidated basis and in accordance
with GAAP.  
 
“Consolidated Net Worth” means as at any date the consolidated stockholders’
equity of the Company, determined as at any such date in accordance with GAAP.  
 
“Consolidated Priority Indebtedness” means all Priority Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis eliminating
inter-company items.
 
“Consolidated Total Assets” means as of the date of any determination thereof,
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Total Capitalization” means, at any time, the sum of
(a) Consolidated Funded Indebtedness plus (b) Consolidated Net Worth.
 
“Davey ESOP” means The Davey 401KSOP and Employee Stock Ownership Plan (March 1,
2003 Restatement), as amended.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over
 




 
 

--------------------------------------------------------------------------------

 


the rate of interest publicly announced by Citibank, N.A., in New York, New York
as its “base” or “prime” rate.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Eligible Purchasers” means any Initial Purchaser of the Series A Notes and
additional Institutional Investors; provided that the aggregate number of
Eligible Purchasers shall not at any time exceed a number which, if exceeded,
would result in the loss of the exemption in respect of any series of Notes from
the registration requirements of the Securities Act.
 
“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including but not limited to those related to Hazardous
Materials.
 
“Equity Interests” means, in the case of a corporation, shares of capital stock
of any class or series, including warrants, rights, participating interests or
options to purchase or otherwise acquire any class or series of capital stock or
Securities exchangeable for or convertible into any class or series of capital
stock, and in the case of any limited liability company or other entity shall
mean any class or series of limited liability company interests or like
interests constituting equity, and in the case of each of the foregoing, any
part or portion thereof or participation in any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“Funded Indebtedness” means all Indebtedness for borrowed money and capitalized
leases, including, but not limited to, current, long-term and Subordinated
Indebtedness (other than unsecured Subordinated Indebtedness evidenced by
promissory notes issued by a Company to employees or former employees in partial
payment for common shares redeemed by the
 




 
 

--------------------------------------------------------------------------------

 


Company so long as the aggregate principal amount of such Indebtedness does not
exceed $10,000,000 at any time) and Synthetic Lease Indebtedness, if any;
provided, however, that (a) any Synthetic Lease Indebtedness that is fully cash
collateralized pursuant to documentation satisfactory to the Required Holders
shall not be deemed to be Funded Indebtedness and (b) the following shall not be
deemed to be “funded”: (i) reimbursement obligations (contingent or otherwise)
under any letter of credit, so long as such obligations remain solely contingent
obligations, (i) obligations with respect to any hedge agreement, so long as
such obligations remain solely contingent obligations, and (iii) self-insurance
liabilities (including the funded and/or unfunded reserves for self insurance
liabilities incurred by the Company or any of its Subsidiaries in the ordinary
course of business.  
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)the government of
 
(i)the United States of America or any State or other political subdivision
thereof, or
 
(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes,
including all substances listed in or regulated in any Environmental Law that
would pose a hazard to health and safety, the removal of which may be required
or the generation, manufacture, refining, production, processing, treatment,
storage, handling, transportation, transfer, use, disposal, release, discharge,
spillage, seepage, or filtration of which is or shall be restricted, regulated,
prohibited or penalized by any applicable law including, but not limited to,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint or radon gas.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Indebtedness” of any Person, means (excluding in all cases trade payable in the
ordinary course of business by such Person), without duplication, (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations for the deferred purchase price of capital
assets, (c) all obligations under conditional sales or other title retention
agreements, (d) all obligations (contingent or otherwise) under any letter of
credit, banker's acceptance, currency swap agreement, interest rate swap, cap,
collar or floor agreement
 




 
 

--------------------------------------------------------------------------------

 


 
or other interest rate management device, (e) all Synthetic Lease Indebtedness,
(f) all lease obligations that have been or should be capitalized on the books
of such Person in accordance with GAAP, (g) all obligations of such Person with
respect to asset securitization financing programs to the extent that there is
recourse against such Person or such Person is liable (contingent or otherwise)
under any such program, (h) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, (i) any other transaction (including forward
sale or purchase agreements) having the commercial effect of a borrowing of
money entered into by such, Person to finance its operations or capital
requirements and (j) all guarantees of any of the foregoing Indebtedness by of
such Person or any of its Subsidiaries.  
 
“Initial Closing” is defined in Section 3.
 
“Initial Purchaser” is defined in Section 2.1.
 
“Initial Purchaser Schedule” means Schedule A to this Agreement.
 
“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.7.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, including any Supplemental Note
Purchase Agreement, and the Notes, or (c) the validity or enforceability of this
Agreement, including any Supplemental Note Purchase Agreement, or the Notes.
 
“Material Subsidiary” means any Subsidiary of the Company accounting for (a) at
least 10% or more of the consolidated revenues (determined in accordance with
GAAP) of the Company and its Subsidiaries during the fiscal year ending
immediately preceding the date of
 




 
 

--------------------------------------------------------------------------------

 


 
any determination or (b) at least 10% of Consolidated Total Assets of the
Company and its Subsidiaries during the fiscal year ending immediately preceding
the date of any determination.
 
“Memorandum” is defined in Section 5.3.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Notes” is defined in Section 1.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Priority Indebtedness” means (a) any Indebtedness of the Company secured by a
Lien created or incurred within the limitations of Section 10.4(i) and (b) any
Indebtedness of the Company’s Subsidiaries; provided, that, there shall be
excluded from any calculation of Priority Indebtedness, the Indebtedness of any
Subsidiary evidenced by (i) a guarantee of the Indebtedness of the Company owing
pursuant to the Bank Credit Agreement and (ii) a Subsidiary Guaranty.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Prepayment Date” is defined in Section 8.3(c).
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“Purchaser Schedules” means the Initial Purchaser Schedule and the Supplemental
Purchasers Schedule.


 
 

--------------------------------------------------------------------------------

 


 
“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the same meaning as in Section 2(1) of the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Senior Indebtedness” means all Indebtedness of the Company which is not
expressed to be subordinate or junior in rank to any other Indebtedness of the
Company.
 
“Series” means any one of or any combination of Series A Notes and any
subsequent Notes of any series.
 
“Series A Notes” is defined in Section 1.1.
 
“Subordinated” as applied to Indebtedness, means that the Indebtedness has been
subordinated by written terms or written agreement being, in either case, in
form or substance satisfactory to the Required Holders, in favor of the prior
payment in full of the e Indebtedness evidenced by the Notes, together with all
interest accrued thereon, Make-Whole Amount, if any, and other sums due and
owing pursuant to this Agreement.  
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of
 




 
 

--------------------------------------------------------------------------------

 


 
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such second Person, and any partnership or joint venture
if more than a 50% interest in the profits or capital thereof is owned by such
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“Subsidiary Guarantor” is defined in Section 2.3 and shall include any
Subsidiary Guarantor which is required to comply with the requirements of
Section 9.8.
 
“Subsidiary Guaranty” is defined in Section 2.3 and shall include any Subsidiary
Guaranty delivered pursuant to Section 9.8 means any Guaranty of any Subsidiary
of the Company with respect to the payment of the Notes and all other sums due
and owing by the Company under this Agreement, which Guaranty shall be in form
and substance reasonably satisfactory to the Required Holders.
 
“Supplemental Closing” is defined in Section 3.2.
 
“Supplemental Closing Date” is defined in Section 3.2.
 
“Supplemental Note Purchase Agreement” is defined in Section 2.2.
 
“Supplemental Note Purchaser Schedule” means the Schedule of Purchasers of any
series of Supplemental Notes which is attached to the Supplemental Note Purchase
Agreement relating to such series.
 
“Supplemental Notes” is defined in Section 1.2.
 
“Supplemental Purchasers” is defined in Section 2.2.
 
“Surviving Person” is defined in Section 10.5(b).
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Synthetic Lease” means any lease entered into by the Company or any of its
Subsidiaries that is treated as a lease for accounting purposes but that is
intended by the parties to be treated as a financing transaction for income tax,
property law, and/or bankruptcy purposes and in respect of which transaction any
Synthetic Lease Indebtedness is issued or incurred.  
 
“Synthetic Lease Indebtedness” means the aggregate principal amount of (and
capitalized interest on) all Indebtedness incurred or issued in connection with
any Synthetic Lease that is secured, supported or serviced, directly or
indirectly, by any payments made by the Company or any of its Subsidiaries.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
"Voting Power" means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests
of such Person sufficient to control exclusively the election of that percentage
of the members of the board of directors or similar governing body of such
Person.
 
“Voting Stock” means Securities of any class or classes, the holders of which
are ordinarily, in the absence of contingencies, entitled to elect the corporate
directors (or Persons performing similar functions).
 
“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-owned Subsidiaries at such time.


 
 

--------------------------------------------------------------------------------

 


Initial Subsidiary Guarantors






Davey Tree Surgery Company, an Ohio corporation


Wolf Tree Inc., a Tennessee corporation


The Care of Trees, Inc., an Illinois corporation


Schedule 2.3
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


Subsidiaries of the Company and Ownership of Subsidiary Stock




(i) Subsidiaries
 
Subsidiary Name
Jurisdiction of Organization
Company’s Equity Ownership
Davey Tree Expert Co. of Canada, Ltd.
Canada
100%
Davey Tree Surgery Company
Ohio
100%
DTE Company
Ohio
100%
Standing Rock Insurance Company
Vermont
100%
The Care of Trees, Inc.
Illinois
100%
Wolf Tree, Inc.
Tennessee
100%



(ii) Affiliates:


None.


(iii) Directors and Senior Officers


Board of Directors
R. Douglas Cowan
J. Dawson Cunningham
William J. Ginn
Douglas K. Hall
Sandra W. Harbrecht
John E. Warfel
Karl J. Warnke


Senior Officers
Karl J. Warnke, Chairman, President and Chief Executive Officer
David E. Adante, Executive Vice President, Chief Financial Officer and Secretary
Howard D. Bowles, Senior Vice President and General Manager, Davey Tree Surgery
Company
Marjorie L. Conner, Esquire, Assistant Secretary and Counsel
Patrick M. Covey, Executive Vice President - Operations
George M. Gaumer, Vice President and General Manager, Commercial Landscape
Services
Fred W. Johnson, Vice President, Operations Support Services
Steven A. Marshall, Executive Vice President - Operations
Gordon L. Ober, Vice President - Personnel Recruiting and Development
Joseph R. Paul, Treasurer
Richard A. Ramsey, Vice President and General Manager, Canadian Operations
James F. Stief, Vice President and General Manager, Residential/Commercial
Services
Nicholas R. Sucic, Vice President and Controller
Thea R. Sears, Assistant Controller


Schedule 5.4
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


Financial Statements




Interim Financial Statements, March 31, 2010


Year End Financial Statements, December 31, 2009


Year End Financial Statements, December 31, 2008


Year End Financial Statements, December 31, 2007


Year End Financial Statements, December 31, 2006


Year End Financial Statements, December 31, 2005


Schedule 5.5
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


Litigation




None.


Schedule 5.8
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


Existing Indebtedness
 


Debt Schedule as of June 30, 2010


Seller Notes
   
Subtotal Seller Notes*
 
$2,972,000
     
Shareholder Redemptions
   
Subtotal Shareholder Redemption Notes
 
$1,521,000
     
Credit Agreement
   
Libor
$50,000,000
 
Prime
$11,000,000
 
Term Note
$4,250,000
 
Subtotal Credit Agreement
 
$65,250,000
     
Total Debt
 
$69,743,000





*  Indebtedness of the Company to Wolf Tree Experts, Inc., having a current
principal balance of approximately $1,600,000 is secured by a lien on accounts
of the Company, which lien is subordinated to all indebtedness of the Company to
banks and other lenders outstanding at any time.




Schedule 5.15
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


[Form of Series A Note]
 
The Davey Tree Expert Company
 
5.09% Senior Note, Series A, due July 22, 2020
 
No. [_________][Date]
 
$[____________]PPN 23852P A*6
 
For Value Received, the undersigned, The Davey Tree Expert Company (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Ohio, hereby promises to pay to [________________], or registered
assigns, the principal sum of [________________] Dollars (or so much thereof as
shall not have been prepaid) on July 22, 2020, with interest (computed on the
basis of a 360-day year of twelve 30-day months) on the unpaid balance hereof at
the rate of (a) 5.09% per annum from the date hereof, payable semiannually, on
the twenty-second day of January and July in each year, commencing with the
January 22 or July 22 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment of interest and, during the continuance of an Event
of Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 7.09%
or (ii) 2% over the rate of interest publicly announced by Citibank, N.A. from
time to time in New York, New York as its “base” or “prime” rate payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes, Series A (herein called the
“Series A Notes”) issued pursuant to the Note Purchase Agreement, dated as of
July 22, 2010 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof, together with additional Series of Notes from time to
time issued thereunder (the “Supplemental Notes,” and collectively with the
Series A Notes, the “Notes”).  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the


Exhibit 1
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


 
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.



 
 
The Davey Tree Expert Company








 
 
By

 
 
Name:

 
Title:







 
 

--------------------------------------------------------------------------------

 




 
[Form of Supplemental Note]


The Davey Tree Expert Company


[____]% Senior Note, Series __, due [___________, ____]


No.  [_______][Date]
$[__________]PPN [_________]
 
For Value Received, the undersigned, The Davey Tree Expert Company (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Ohio, hereby promises to pay to [_____________________] or
registered assigns, the principal sum of [______________] Dollars on
[________________, ____] with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance thereof at the rate of [_]%
per annum from the date hereof, payable [semiannually], on the [____] day of
[_____________] and [______________] in each year, commencing with the
[__________] or [__________] next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable [____________] as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (i) [__]% or (ii) [__]% over the rate of interest publicly announced
by Citibank, N.A. from time to time in New York, New York as its “base” or
“prime” rate.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[___] or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreements
referred to below.
 
This Note is one of a series of Senior Notes, Series ___ (herein called the
“Series ___ Notes”) issued pursuant to the Supplemental Note Purchase Agreement
dated as of _________________ to separate Note Purchase Agreements, dated as of
July 22, 2010 (as from time to time amended or supplemented, the “Note Purchase
Agreements”), between the Company and the respective Purchasers named therein
and is entitled to the benefits thereof together with additional Series of Notes
from time to time issued thereunder (the “Supplemental Notes,” and collectively
with notes issued under the Note Purchase Agreements, the “Notes”).  Each holder
of this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreements and (ii) to have made the representation set forth in Section 6.2 of
the Note Purchase Agreements.
 
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
 
[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreements.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreements, but not otherwise.]
[This Note is not subject to prepayment.]
 
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.


 
The Davey Tree Expert Company





 
By

 
Name:

 
Title:











Exhibit 1.2
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


Form of Supplemental Note Purchase Agreement


The Davey Tree Expert Company
1500 North Mantua Street
Kent, Ohio  44240


As of ____________, _____


To Each of the Purchasers
Named in the Supplemental
Purchaser Schedule Attached Hereto


Ladies and Gentlemen:
 
Reference is made to those certain Note Purchase Agreements, each dated as of
July 22, 2010 between the Company and each of the Initial Purchasers named in
the Initial Purchaser Schedule attached thereto (the “Agreement”).  Terms used
but not defined herein shall have the respective meanings set forth in the
Agreement.
 
As contemplated in Section 2.2 of the Agreements, the Company agrees with you as
follows:
 
       A.Subsequent Series of Notes.  The Company has authorized and will create
a Subsequent Series of Notes to be called the “Series ___ Notes.”  Said
Series ___ Notes will be dated the date of issue; will bear interest (computed
on the basis of a 360-day year of twelve 30-day months) from such date at the
rate of ____% per annum, payable semiannually in arrears on the ___ day of each
_________ and __________ in each year (commencing _________, _____) until the
principal amount thereof shall become due and payable and shall bear interest on
overdue principal (including any overdue optional prepayment of principal) and
premium, if any, and, to the extent permitted by law, on any overdue installment
of interest at the rate specified therein after the date due for payment,
whether by acceleration or otherwise, until paid; will be expressed to mature on
__________, _____; and will be substantially in the form attached to the
Agreement as Exhibit 1.2 with the appropriate insertions to reflect the terms
and provisions set forth above.
 
       B.Purchase and Sale of Series ___ Notes.  The Company hereby agrees to
sell to each Supplemental Purchaser set forth on the Supplemental Purchaser
Schedule attached hereto (collectively, the “Series ___ Purchasers”) and,
subject to the terms and conditions in the Agreement and herein set forth, each
Series ___ Purchaser agrees to purchase from the Company the aggregate principal
amount of the Series ___ Notes set opposite each Series ___ Purchaser’s name in
the Supplemental Purchaser Schedule at 100% of the aggregate principal
amount.  The sale of the Series ___ Notes shall take place at the offices of
________________________ at 10:00 a.m. _________ time, at a closing the (“Series
___ Closing”) on ____________, ____, or such other date as shall be agreed upon
by the Company and each Series ___ Purchaser.  At the Series ___ Closing the
Company will deliver to each Series ___ Purchaser one or more
 




Exhibit 2.2
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


 
Series ___ Notes registered in such Series ___ Purchaser’s name (or in the name
of its nominee), evidencing the aggregate principal amount of Series ___ Notes
to be purchased by said Series ___ Purchaser and in the denomination or
denominations specified with respect to such Series ___ Purchaser in the
Supplemental Purchaser Schedule attached hereto against payment of the purchase
price thereof by transfer of immediately available funds for credit to the
Company’s account on the date of the Series ___ Closing (the “Series ___ Closing
Date”) (as specified in a notice to each Series ___ Purchaser at least three
Business Days prior to the Series ___ Closing Date).
 
     C.Conditions of Series ___ Closing.  The obligation of each Series ___
Purchaser to purchase and pay for the Series ___ Notes to be purchased by such
purchaser hereunder on the Series ___ Closing Date is subject to the
satisfaction, on or before such Series ___ Closing Date, of the conditions set
forth in Section 4 of the Agreement, and to the following additional conditions:
 
(a)Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the Series __ Closing Date and the Company shall have
delivered to each Series __ Purchaser an Officer’s Certificate, dated the Series
__ Closing Date certifying that such condition has been fulfilled.
 
(b)Contemporaneously with the Series __ Closing, the Company shall sell to each
Series __ Purchaser, and each Series __ Purchaser shall purchase, the Series __
Notes to be purchased by such Series __ Purchaser at the Series __ Closing as
specified in the Supplemental Purchaser Schedule.
 
   D.Prepayments.  The Series ___ Notes shall be subject to prepayment only
(a) pursuant to the required prepayments, if any, specified in clause (x) below;
and (b) pursuant to the optional prepayments permitted by Section 8.2 of the
Agreement.
 
 (x)Required Prepayments; Maturity
 
[to be determined]
 
(y)Optional and Contingent Prepayments.  As provided in Sections 8.2 of the
Agreement.
 
       E.Purchaser Representations. Each Series ___ Purchaser represents and
warrants that the representations and warranties set forth in Section 6 of the
Agreement are true and correct on the date hereof with respect to the purchase
of the Series __ Notes by such Series ___ Purchaser.
 
       F.Series ___ Notes Issued under and Pursuant to Agreement.  Except as
specifically provided above, the Series ___ Notes shall be deemed to be issued
under, to be subject to and to


 
 

--------------------------------------------------------------------------------

 


 
have the benefit of all of the terms and provisions of the Agreement as the same
may from time to time be amended and supplemented in the manner provided
therein.


 
 

--------------------------------------------------------------------------------

 


 
The execution hereof by the Series ___ Purchasers shall constitute a contract
among the Company and the Series ___ Purchasers for the uses and purposes
hereinabove set forth.  By their acceptance hereof, each of the Series ___
Purchasers shall also be deemed to have accepted and agreed to the terms and
provisions of the Agreement, as in effect on the date hereof.
 
 
The Davey Tree Expert Company

 
 
By

 
Name:

 
Title:

 
Accepted as of
 
_________________________
 
 
[Variation]

 
 
By

 
Name:

 
Title:



 
 

--------------------------------------------------------------------------------

 




 
Information Relating to Series __ Purchasers


 
Name and Address of Series __ Purchaser
 
Principal
Amount of Series __ Notes to Be Purchased
[Name of Series __ Purchaser]
 
$
(1)All payments by wire transfer of immediately available funds to:
 
 
 
 
         with sufficient information to identify the source and application of
such funds.
 
   
(2)All notices of payments and written confirmations of such wire transfers:
 
 
 
 
   
(3)All other communications:
   



Schedule A
(to Supplement)
 
 

--------------------------------------------------------------------------------

 


Exhibit A
Supplemental Representations
 
The Company represents and warrants to each Series ____ Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct as of the date hereof with respect to the Series __ Notes with the same
force and effect as if each reference to “Series ____ Notes” set forth therein
was modified to refer the “Series __ Notes” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by this Supplemental Note Purchase Agreement.  The Section
references hereinafter set forth correspond to the similar sections of the Note
Purchase Agreement which are supplemented hereby:
 


 
[Add any Sections as appropriate at the time the Series ___ Notes are issued]


Schedule A
(to Supplement)
 
 

--------------------------------------------------------------------------------

 


Form of Subsidiary Guaranty
 


 
(See attached)


Exhibit 2.3
(to Supplement)
 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 





 
Form of
 
Guaranty Agreement
 
Dated as of July 22, 2010
 
Re:$30,000,000 5.09% Senior Notes, Series A, due July 22, 2020
 
of
 
The Davey Tree Expert Company


 





 
 

--------------------------------------------------------------------------------

 

Table of Contents


(Not a part of the Agreement)




SECTION
HEADING
PAGE
Parties
 
1
     
Recitals
 
1
     
Section 1.
Definitions
2
     
Section 2.
Guaranty of Notes and Note Purchase Agreements.
2
     
Section 3.
Guaranty of Payment and Performance
2
     
Section 4.
General Provisions Relating to the Guaranty
3
     
Section 5.
Representations and Warranties of the Guarantors
8
     
Section 6.
[Intentionally Omitted]
9
     
Section 7.
[Intentionally Omitted]
9
     
Section 8.
Governing Law
9
     
Section 9.
[Intentionally Omitted]
10
     
Section 10.
Amendments, Waivers and Consents
10
     
Section 11.
Notices
11
     
Section 12.
Miscellaneous
12
     
Section 13.
Indemnity
12
     
Signature
 
14
     
Exhibit A
Form of Guaranty Supplement
 




 
 

--------------------------------------------------------------------------------

 

Guaranty Agreement
 
Re:$30,000,000 5.09% Senior Notes, Series A, due July 22, 2020
 
This Guaranty Agreement dated as of July 22, 2010 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).
 
Recitals
 
A.Each Guarantor is a subsidiary of The Davey Tree Expert Company, an Ohio
corporation (the “Company”).
 
B.In order to refinance certain debt and for general corporate purposes, the
Company has entered into that certain Master Note Purchase Agreement dated as of
July 22, 2010 (the “Note Purchase Agreement”) among the Company and each of the
purchasers named on Schedule A thereto (the “Initial Note Purchasers”; the
Initial Note Purchasers, together with their successors, assigns or any other
future holder of the Notes (as defined below), the “Holders” and each,
individually, a “Holder”), providing for, inter alia, the issue and sale by the
Company to the Initial Note Purchasers of $30,000,000 aggregate principal amount
of 5.09% Senior Notes, Series A, due July 22, 2020 (the “Notes”).
 
C.The Initial Note Purchasers have required as a condition to their purchase of
the Notes that the Company cause each of the undersigned to enter into this
Guaranty and to cause each Subsidiary (as defined in the Note Purchase
Agreement) that after the date hereof delivers a guaranty pursuant to the Bank
Credit Agreement (as defined in the Note Purchase Agreement) to enter into a
Guaranty Supplement, in each case as security for the Notes, and the Company has
agreed to cause each of the undersigned to execute this Guaranty and to cause
such Subsidiaries to execute a Guaranty Supplement, in each case in order to
induce the Initial Note Purchasers to purchase the Notes and thereby benefit the
Company and its Subsidiaries by providing funds to refinance certain debt  and
for general corporate purposes.  
 
D.Each of the Guarantors will derive substantial direct and indirect benefit
from the sale of the Notes to the Initial Note Purchasers.
 
Now, therefore, as required by Section 2.3 of the Note Purchase Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

 
- 1 -

--------------------------------------------------------------------------------

 

 
Section 1.Definitions.
 
Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.
 
Section 2.
Guaranty of Notes and Note Purchase Agreement.

 
(a)Subject to the limitation set forth in Section 2(b) hereof, each Guarantor
jointly and severally does hereby irrevocably, absolutely and unconditionally
guarantee unto the Holders:  (1) the full and prompt payment of the principal
of, premium, if any, and interest on the Notes from time to time outstanding, as
and when such payments shall become due and payable whether by lapse of time,
upon redemption or prepayment, by extension or by acceleration or declaration or
otherwise (including (to the extent legally enforceable) interest due on overdue
payments of principal, premium, if any, or interest at the rate set forth in the
Notes and interest accruing at the then applicable rate provided in the Notes
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) in Federal or other immediately available funds of the United States
of America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (2) the full and prompt performance
and observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder, of all costs and expenses, legal or otherwise
(including attorneys’ fees), if any, as shall have been expended or incurred in
the protection or enforcement of any rights, privileges or liabilities in favor
of the Holders under or in respect of the Notes, the Note Purchase Agreement or
under this Guaranty or in any consultation or action in connection therewith or
herewith and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes or Note Purchase Agreement or any of the terms
thereof or any other like circumstance or circumstances.
 
(b)The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.
 
Section 3.
Guaranty of Payment and Performance.

 
This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy.  Any Holder
may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Notes or for this
Guaranty or any other remedy.  The liability of each Guarantor

 
- 2 -

--------------------------------------------------------------------------------

 

hereunder shall in no way be affected or impaired by any acceptance by any
Holder of any direct or indirect security for, or other guaranties of, any
Indebtedness, liability or obligation of the Company or any other Person to any
Holder or by any failure, delay, neglect or omission by any Holder to realize
upon or protect any such guarantees, Indebtedness, liability or obligation or
any notes or other instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken, or
omitted to be taken by any such Holder.
 
The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
 
Section 4.
General Provisions Relating to the Guaranty.

 
(a)Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor, may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:
 
(1)extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Company or of any
other Person secondarily or otherwise liable for any Indebtedness, liability or
obligations of the Company on the Notes, or waive any Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or this Guaranty; or
 
(2)sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Indebtedness, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Indebtedness, liability
or obligation of the Company on the Notes; or
 
(3)settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Company on the Notes.
 
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
 
(b)Each Guarantor hereby waives, to the fullest extent permitted by law:

 
- 3 -

--------------------------------------------------------------------------------

 

(1)notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Indebtedness, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);
 
(2)demand of payment by any Holder from the Company or any other Person indebted
in any manner on or for any of the Indebtedness, liabilities or obligations
hereby guaranteed; and
 
(3)presentment for the payment by any Holder or any other Person of the Notes or
any other instrument, protest thereof and notice of its dishonor to any party
thereto and to such Guarantor.
 
The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.
 
(c)The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect until the entire principal, interest and premium, if any, on the Notes
and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantors:
 
(1)the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any other Person on or in respect of the Notes or under the Note
Purchase Agreement or any other agreement or the power or authority or the lack
of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreement or any other agreement or of any
other Guarantors to execute and deliver this Guaranty or any other agreement or
to perform any of its obligations hereunder or the existence or continuance of
the Company or any other Person as a legal entity; or
 
(2)any default, failure or delay, willful or otherwise, in the performance by
the Company, any other Guarantor or any other Person of any obligations of any
kind or character whatsoever under the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or
 
(3)any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the

 
- 4 -

--------------------------------------------------------------------------------

 

 property of the Company, any other Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or
 
(4)impossibility or illegality of performance on the part of the Company, any
other Guarantor or any other Person of its obligations under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreements; or
 
(5)in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or
 
(6)any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Company, any Guarantor or any other Person or any claims, demands,
charges or Liens of any nature, foreseen or unforeseen, incurred by the Company,
any Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or
 
(7)any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or
 
(8)the failure of any Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or
 
(9)any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
this Guaranty or any other

 
- 5 -

--------------------------------------------------------------------------------

 

 agreement or failure to resort for payment to the Company, any other Guarantor
or to any other Person or to any other guaranty or to any property, security,
Liens or other rights or remedies; or
 
(10)the acceptance of any additional security or other guaranty, the advance of
additional money to the Company or any other Person, the renewal or extension of
the Notes or amendments, modifications, consents or waivers with respect to the
Notes, the Note Purchase Agreement or any other agreement, or the sale, release,
substitution or exchange of any security for the Notes; or
 
(11)any merger or consolidation of the Company, any other Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or
 
(12)any defense whatsoever that:  (i) the Company or any other Person might have
to the payment of the Notes (principal, premium, if any, or interest), other
than payment thereof in Federal or other immediately available funds, or (ii)
the Company or any other Person might have to the performance or observance of
any of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or
 
(13)any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or
 
(14)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or any other Person in respect of the
obligations of any Guarantor or other Person under this Guaranty or any other
agreement, other than the defense of indefeasible payment in full in cash of the
Notes;
 
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided and all other sums due and payable
under the Note Purchase Agreement, at the place specified in and all in the
manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time.  Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in

 
- 6 -

--------------------------------------------------------------------------------

 

 
respect of the terms of the Notes or the Note Purchase Agreement and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company under the Notes or the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.
 
(d)All rights of any Holder may be transferred or assigned at any time and shall
be considered to be transferred or assigned at any time or from time to time
upon the transfer of such Note whether with or without the consent of or notice
to the Guarantors under this Guaranty or to the Company.
 
(e)To the extent of any payments made under this Guaranty, the Guarantors shall
be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full.  If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full of the Notes and all other amounts payable under the
Notes, the Note Purchase Agreement and this Guaranty, such amount shall be held
in trust for the benefit of the Holders and shall forthwith be paid to the
Holders to be credited and applied to the amounts due or to become due with
respect to the Notes and all other amounts payable under the Note Purchase
Agreement and this Guaranty, whether matured or unmatured. Each Guarantor
acknowledges that it has received, or will receive, direct and indirect benefits
from the financing arrangements contemplated by the Note Purchase Agreement and
that the waiver set forth in this paragraph (e) is knowingly made as a result of
the receipt of such benefits.
 
(f)To the extent of any payments made under this Guaranty, each Guarantor making
such payment shall have a right of contribution from the other Guarantors, but
such Guarantor covenants and agrees that such right of contribution shall be
subordinate in right of payment to the rights of the Holders for which full
payment has not been made or provided for and, to that end, such Guarantor
agrees not to claim or enforce any such right of contribution unless and until
all of the Notes and all other sums due and payable under the Note Purchase
Agreement have been fully and irrevocably paid and discharged.
 
(g)Each Guarantor agrees that to the extent the Company, any other Guarantor or
any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded or is required to be retained by
or repaid to a trustee, receiver, or any other Person under any bankruptcy code,
common law, or equitable cause, then and to the extent of such payment, the
obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantors’ obligations
hereunder, as if said payment had not been made.  The liability of the
Guarantors hereunder shall not be reduced or discharged, in whole or

 
- 7 -

--------------------------------------------------------------------------------

 

 
in part, by any payment to any Holder from any source that is thereafter paid,
returned or refunded in whole or in part by reason of the assertion of a claim
of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity, or
fraud asserted by any account debtor or by any other Person.
 
(h)No Holder shall be under any obligation:  (1) to marshal any assets in favor
of the Guarantors or in payment of any or all of the liabilities of the Company
under or in respect of the Notes or the obligations of the Guarantors hereunder
or (2) to pursue any other remedy that the Guarantors may or may not be able to
pursue themselves and that may lighten the Guarantors’ burden, any right to
which each Guarantor hereby expressly waives.
 
(i)The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Indebtedness of such Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Indebtedness of such Guarantor.
 
Section 5.
Representations and Warranties of the Guarantors

 
Each Guarantor represents and warrants to each Holder that:
 
(a)Such Guarantor is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or properties of such Guarantor
and its subsidiaries, taken as a whole, or (2) the ability of such Guarantor to
perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty (herein in this Section 5, a “Material Adverse
Effect”).  Such Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Guaranty and
to perform the provisions hereof.
 
(b)This Guaranty has been duly authorized by all necessary action on the part of
such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(c)The execution, delivery and performance by such Guarantor of this Guaranty
will not (1) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor or any of its subsidiaries under any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, charter document or by-law, or
any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective

 
- 8 -

--------------------------------------------------------------------------------

 

 
properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or any of its subsidiaries or (3) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the such
Guarantor or any of its subsidiaries.
 
(d)No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
 
(e)Such Guarantor is solvent, has capital not unreasonably small in relation to
its business or any contemplated or undertaken transaction and has assets having
a value both at fair valuation and at present fair salable value greater than
the amount required to pay its debts as they become due and greater than the
amount that will be required to pay its probable liability on its existing debts
as they become absolute and matured.  Such Guarantor does not intend to incur,
or believe or should have believed that it will incur, debts beyond its ability
to pay such debts as they become due.  Such Guarantor will not be rendered
insolvent by the execution and delivery of, and performance of its obligations
under, this Guaranty.  Such Guarantor does not intend to hinder, delay or
defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.
 
Section 6.
[Intentionally Omitted]

 
Section 7.
[Intentionally Omitted]

 
Section 8.
Governing Law.

 
(a)This Guaranty shall be governed by and construed in accordance with the laws
of the state of New York applicable therein.
 
(b)Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating solely
to this Guaranty or the Notes.  To the fullest extent permitted by applicable
law, such Guarantor irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
 
(c)Each Guarantor agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.

 
- 9 -

--------------------------------------------------------------------------------

 

(d)Each Guarantor consents to process being served in any suit, action or
proceeding solely by mailing a copy thereof by registered or certified or
priority mail, postage prepaid, return receipt requested, or delivering a copy
thereof in the manner for delivery of notices specified in Section 11, to the
Company, as its agent for the purpose of accepting service of any process in the
United States.  Such Guarantor agrees that such service upon receipt (i) shall
be deemed in every respect effective service of process upon it in any such
suit, action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.
 
(e)Nothing in this Section 8 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against such Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
 
(f)Each Guarantor hereby irrevocably appoints the Company to receive for it, and
on its behalf, service of process in the United States.
 
(g)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Guaranty, the Notes or any other document executed in
connection herewith or therewith.
 
Section 9.
[Intentionally Omitted.]

 
Section 10.
Amendments, Waivers and Consents.

 
(a)This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders; provided, however, that any
amendment hereof with respect to the liability of a Guarantor under this
Guaranty pursuant to Section 2(b) hereof shall not require the written consent
of the Guarantors or the Required Holders and shall be deemed to have been
automatically consented to by the Guarantors and each Holder.
 
(b)The Guarantors will provide each Holder (irrespective of the amount of Notes
then owned by it) with sufficient information, sufficiently far in advance of
the date a decision is required, to enable such Holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof.  The Guarantors will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 10 to each Holder promptly following
the date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Holders.
 
(c)The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as

 
- 10 -

--------------------------------------------------------------------------------

 

 
consideration for or as an inducement to the entering into by any Holder of any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each Holder even if such Holder did not consent to such
waiver or amendment.
 
(d)Any amendment or waiver consented to as provided in this Section 10 applies
equally to all Holders and is binding upon them and upon each future holder and
upon the Guarantors.  No such amendment or waiver will extend to or affect any
obligation, covenant or agreement not expressly amended or waived or impair any
right consequent thereon.  No course of dealing between the Guarantors and any
Holder nor any delay in exercising any rights hereunder shall operate as a
waiver of any rights of any Holder.  As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.
 
(e)Solely for the purpose of determining whether the Holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.
 
Section 11.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(1)if to an Initial Note Purchaser or such Initial Note Purchaser’s nominee, to
such Initial Note Purchaser or such Initial Note Purchaser’s nominee at the
address specified for such communications in Schedule A to the Note Purchase
Agreement, or at such other address as such Initial Note Purchaser or such
Initial Note Purchaser’s nominee shall have specified to any Guarantor or the
Company in writing,
 
(2)if to any other Holder, to such Holder at such address as such Holder shall
have specified to any Guarantor or the Company in writing, or
 
(3)if to any Guarantor, to such Guarantor c/o the Company at its address set
forth at the beginning of the Note Purchase Agreement to the attention of the
Treasurer, or at such other address as such Guarantor shall have specified to
the Holders in writing.
 
Notices under this Section 11 will be deemed given only when actually received.

 
- 11 -

--------------------------------------------------------------------------------

 

 
Section 12.Miscellaneous.
 
(a)No remedy herein conferred upon or reserved to any Holder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity.  No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient.  In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.
 
(b)The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.  
 
(c)Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(d)If the whole or any part of this Guaranty shall be now or hereafter become
unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
 
(e)This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.
 
(f)This Guaranty may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
Section 13.
Indemnity

 
To the fullest extent of applicable law, each Guarantor shall indemnify and save
each Holder harmless from and against any losses which may arise by virtue of
any of the obligations hereby guaranteed being or becoming for any reason
whatsoever in whole or in part void, voidable, contrary to law, invalid,
ineffective or otherwise unenforceable by the Holder or any of them in
accordance with its terms (all of the foregoing collectively, an “Indemnifiable

 
- 12 -

--------------------------------------------------------------------------------

 

 
Circumstance”).  For greater certainty, these losses shall include without
limitation all obligations hereby guaranteed which would have been payable by
the Company but for the existence of an Indemnifiable Circumstance; provided,
however, that the extent of the Guarantor’s aggregate liability under this
Section 13 shall not at any time exceed the amount (but for any Indemnifiable
Circumstance) otherwise guaranteed pursuant to Section 2.
 
[Remainder of Page Intentionally Left Blank]

 
- 13 -

--------------------------------------------------------------------------------

 

 
In Witness Whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of this ___ day of ___________, 2010.
 




 
The Care of Trees, Inc.





 
By:

 
Name:

 
Title:



 
 
Davey Tree Surgery Company

 
 
By:

 
Name:

 
Title:







 
Wolf Tree Inc.





 
By:

 
Name:

 
Title:






 
- 14 -

--------------------------------------------------------------------------------

 

 
Accepted and Agreed:



 
The Davey Tree Expert Company

 
 
By:

 
Name:

 
Title:
 
 
 
 
 
 
 


 
- 15 -

--------------------------------------------------------------------------------

 

Exhibit A
 


Guaranty Supplement
 
 
To the Holders of the Notes, (as hereinafter defined) of The Davey Tree Expert
Company (the “Company”)

 
Ladies and Gentlemen:
 
Whereas, in order to refinance certain debt and for general corporate purposes,
the Company issued $30,000,000 aggregate principal amount of 5.09% Senior Notes,
Series A, due July 22, 2020 (the “Notes”) pursuant to that certain Master Note
Purchase Agreement dated as of July 22, 2010 (the “Note Purchase Agreement”)
among the Company and each of the purchasers named on Schedule A thereto (the
“Initial Note Purchasers”).
 
Whereas, as a condition precedent to their purchase of the Notes, the Initial
Note Purchasers required that certain subsidiaries of the Company enter into a
Guaranty Agreement as security for the Notes (the “Guaranty”).
 
Pursuant to Section 9.8 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned, ______________, a ______________ organized under the
laws of _______________ (the “Additional Guarantor”), to join in the
Guaranty.  In accordance with the requirements of the Guaranty, the Additional
Guarantor desires to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty attached hereto so that at
all times from and after the date hereof, the Additional Guarantor shall be
jointly and severally liable as set forth in the Guaranty for the obligations of
the Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty.  Capitalized terms used herein shall have the
meanings set forth in the Guaranty unless herein defined or the context shall
otherwise require.
 
Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.
 
Dated:  _________________, _____.


 
[Name of Additional Guarantor]





 
By ____________________________

 
Name: _______________________

 
Title: ________________________


Exhibit A-1
 
 

--------------------------------------------------------------------------------

 


Form of Opinion of Special Counsel
to the Company
 
(See attached)
 




Exhibit 4.4(a)
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


 

Form of Opinion of Special Counsel
to the Company
 
The following opinions are to be provided by counsel for the Company and the
Subsidiary Guarantors, subject to customary assumptions, limitations and
qualifications.  All capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Note Purchase Agreement.
 
1.The Company is a corporation, duly organized, validly existing and in good
standing under the laws of Ohio and has the corporate power and authority to
conduct its business as currently conducted and currently proposed to be
conducted, to execute and deliver the Note Purchase Agreement and the Notes and
to perform the provisions thereof.
 
2.Each Subsidiary Guarantor is a corporation, duly organized, validly existing
and in good standing under the laws of its state of orgnization, has the
corporate  power and authority to conduct its business as currently conducted
and currently proposed to be conducted and to execute and deliver the Subsidiary
Guaranty and to perform the provisions thereof.
 
3.The Company is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction in which the character of the properties owned
or leased by it or the nature of the business transacted by it makes such
licensing or qualification necessary.
 
4.The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been executed and delivered by
the Company and constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.
 
5.The Notes being purchased by you at the Closing have been duly authorized by
all necessary corporate action on the part of the Company, have been executed
and delivered by the Company and constitute legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms.
 
6.The Subsidiary Guaranty has been duly authorized by all necessary corporate
action on the part of each Subsidiary Guarantor, has been executed and delivered
by each Subsidiary Guarantor and constitutes a legal, valid and binding
agreement of each Subsidiary Guarantor, enforceable against each Subsidiary
Guarantor in accordance with its terms.
 
7.No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Company is required in
connection with the execution, delivery or performance by the Company of the
Note Purchase Agreement or the Notes.
 
 
 
 

--------------------------------------------------------------------------------

 
 
  8.No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by any Subsidiary Guarantor is
required in connection with the execution, delivery or performance by each
Subsidiary Guarantor of the Subsidiary Guaranty.
 
9.The issuance, sale and delivery of the Notes under the circumstances
contemplated by the Note Purchase Agreement does not, under existing law,
require the registration of the Notes under the Securities Act of 1933, as
amended, or the qualification of an indenture under the Trust Indenture Act of
1939, as amended.
 
10.The execution, delivery and performance by the Company of the Note Purchase
Agreement and the Notes does not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, memorandum and articles
of association, by-laws or other constituent document or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
11.The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty does not conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any of the property of such Subsidiary Guarantor
pursuant to the provisions of the charter documents of such Subsidiary Guarantor
or any agreement or other instrument known to such counsel to which of such
Subsidiary Guarantor is a party or by which of such Subsidiary Guarantor may be
bound or any Federal, state or local law.  
 
12.The Company is not an “investment company” or a company directly or
indirectly “controlled” by or acting on behalf of an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
 
13.None of the transactions contemplated by the Note Purchase Agreement
(including, without limitation, the issuance of the Notes and the use of the
proceeds from the sale of the Notes) will violate or result in a violation of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve System.
 
The opinion shall cover such other matters relating to the sale of the Notes as
the Purchasers may reasonably request.  With respect to matters of fact on which
such opinion is based, counsel shall be entitled to rely on appropriate
certificates of public officials and officers of the Company and the Subsidiary
Guarantors.  
 
 
 

--------------------------------------------------------------------------------

 
 
The Purchasers, together with subsequent holders of the Notes, may rely on the
opinion of the opinion.  Each holder of a Note may furnish a copy of the opinion
(but no such person shall be entitled to rely thereon) (i) to independent
auditors and attorneys, (ii) to any state or federal authority or independent
banking, insurance board or body having regulatory jurisdiction over it
(including, without limitation, the NAIC), (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which a holder of a Note is a party arising out of or in respect of
any Note or the Note Purchase Agreement and (v) prospective transferees of the
Notes.



 
 

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to the Purchasers
 
(Delivered to Purchasers Only)


Exhibit 4.4(b)
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 

